DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reason for Allowance

Claims 1-2, and 7-15, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 02/16/2022 and a thorough search the closest prior arts KANG (US 2020/0082786 A1), in view of Smyth et al. (US 2019/0302479 A1), and in further view of Walker (US 9,830,713 B1), and in further view of Shikii et al. (US 2013/0182302 A1), and in further view of Marks (US 2007/0279427 A1), and in further view of Raynal et al. (US 10,957,247 B1),  and in further view of KIM et al. (US 2019/0066598 A1), and in further view of Aubert et al. (Patent N0.: US 9,633,607 B1), and in further view of Gotoh et al. (US 2015/0109350 A1), and in further view of Ihata et al. (US 2009/0051627 A1), and in further view of ITO et al. (US 2009/0284507 A1), and in further view of KANG (US 2018/0040284 A1),  and in further view of KIM et al. (US 2017/0277323 A1), and in further view of Li  (US 2019/0080669 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein when operating in the day mode, the first transistor, the second transistor, and the third transistor allow the first, second, and third sub-pixels, respectively, to be driven while the fourth transistor, the fifth transistor, and the sixth transistor prohibit the fourth, fifth, and sixth sub-pixels, respectively, from being driven; wherein when operating in the night mode, the first transistor, the second transistor, and the third transistor prohibit the first, second, and third sub-pixels, respectively, from being driven while the fourth transistor, the fifth transistor, and the sixth transistor allow the fourth, fifth, and sixth sub-pixels, respectively, to be driven, as claimed in claim 1. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein when operating in the day mode, the first transistor, the second transistor, and the third transistor allow the first, second, and third sub-pixels, respectively, to be driven while the fourth transistor, the fifth transistor, and the sixth transistor prohibit the fourth, fifth, and sixth sub-pixels, respectively, from being driven; wherein when operating in the night mode, the first transistor, the second transistor, and the third transistor prohibit the first, second, and third sub-pixels, respectively, from being driven while the fourth transistor, the fifth transistor, and the sixth transistor allow the fourth, fifth, and sixth sub-pixels, respectively, to be driven, as claimed in claim 15. 

The dependent claims 2, and 7-14, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628